Case 3:19-cv-00383-DPJ-FKB Document 3 Filed 05/30/19 Page 1 of 6

Form 6 (ND/SD Miss. Dec. 2016)

UNITED STATES DISTRICT COURT

LESLIE-BURL McLEMORE; SOUTHERN DISTRICT OF MISSISSIPPI
CHARLES HOLMES; JIMMIE
ROBINSON, SR.,; and
RODERICK WOULLARD, Plaintiffs
v. CIVIL ACTION
DELBERT HOSEMANN, in his official No. 3:19-cv-383-DPJ-FKB

capacity as. the Mississippi Secretary of State;
and PHILIP GUNN, in his official capacity as .
the Speaker of the Mississippi House of Defendants

 

 

 

 

 

 

 

 

 

 

 

 

Representatives, | |
APPLICATION FOR ADMISSION PRO HAC VICE
(A) Name: Jacki Anderson
Firm Name: Perkins Coie LLP
Office Address: 700 13th St NW
Washi DC 20005
City: asnington State Zip.
202-654-6200
Telephone: Fax:
E-Mail: jackianderson@perkinscoie.com
(B)  Client(s): See Attached Document
Address:
City: State Zip
Telephone: Fax:

 

 

The following information is optional:
Case 3:19-cv-00383-DPJ-FKB Document 3 Filed 05/30/19 Page 2 of 6

Form 6 (ND/SD Miss. Dec. 2016)

(C)

Have you had a prior or continuing representation in other matters of one or more of the
clients you propose to represent, and is there a relationship between those other matter(s) and
the proceeding for which you seek admission?

Do you have any special experience, expertise, or other factor that you believe makes it
particularly desirable that you be permitted to represent the client(s) you propose to represent
in this case?

I am admitted to practice in the:

L | State of
District of Columbia

and I am currently in good standing with that Court. A certificate to that effect, issued by
the appropriate licensing authority within ninety days of the date of this Application, is
enclosed; the physical address, telephone number and website/email address for that
admitting Court are:

DC Court of Appeals

430 E St NW

Washington, DC 20001

202-879-1010
https:/Awww.decourts.gov/court-of-appeals

All other courts before which I have been admitted to practice:
Case 3:19-cv-00383-DPJ-FKB Document3 Filed 05/30/19 Page 3 of 6

Form 6.(ND/SD Miss. Dec. 2016)

Jurisdiction

Period of Admission

 

Illinois

Washington, DC

U.S. District Court for the Northern District of Ilinois
US. District Court for the Eastern District of Michigan

(D) Have you been denied admission pro hac vice in this state?

Have you had admission pro hac vice revoked in this state?

2013
2017
2014
2015
5 @

O ©

Has Applicant been formally disciplined or sanctioned by any court QD

in this state in the last five years?

If the answer was “yes,” describe, as to each such proceeding, the nature of the allegations, the
name of the person or authority bringing such proceedings; the dates the proceedings were initiated
and finally concluded; the style of the proceedings; and the findings made and actions taken.in

connection with those proceedings:

(E) Has any formal, written disciplinary proceeding ever been

brought against you by a disciplinary authority in any other

jurisdiction within the last five years?

Yes No

O ©
Case 3:19-cv-00383-DPJ-FKB Document 3 Filed 05/30/19 Page 4 of 6

Form 6 (ND/SD Miss. Dec. 2016)

(F)

(G)

If the answer was “yes,” describe, as to each such proceeding, the nature of the
allegations; the nanie of the person-or authority bringing such proceedings; the
date the proceedings were initiated and finally concluded; the style of the
proceedings; and the findings made and actions taken in connection with those
proceedings.

Yes No

Have you been formally held in contempt or otherwise
sanctioned by any court in a written order in the last five years QO (@)
for disobeying its.rules or orders?

If the answer was “yes,” describe, as to each such order, the nature of the allegations,
the name of the court before which such proceedings were conducted; the date of the
contempt order or sanction, the caption of the proceedings, and the substances of the
court’s rulings (a copy of the written order or transcript of the oral rulings must be
attached to the application).

Please identify each proceeding in which you have filed an application to proceed
pro hac vice.in this state within the preceding two years, as follows:

Name and. Address of Court Date of Outcome of Application

Application
Case 3:19-cv-00383-DPJ-FKB Document3 Filed 05/30/19 Page 5 of 6

Form 6 (ND/SD Miss. Dec. 2016)

v

(H) Please identify each case in which you have appeared as counsel pro hac vice in
this state within the immediately preceding twelve months, are presently appearing
as counsel pro hac vice, or have pending applications for admission to appear pro
hac vice, as follows:

 

Name and Address of Court Style of Case
Yes No
(1) Have you read and become familiar with all the LOCAL
UNIFORM CIVIL RULES OF THE UNITED STATES DISTRICT
COURTS FOR THE NORTHERN AND SOUTHERN DISTRICTS OF QO

MISSISSIPPI?

Have you read and become familiar with the MISSISSIPPI RULES
OF PROFESSIONAL CONDUCT? €)

(+) Please provide the following information about the resident attorney who has been
associated for this case:

Name and Bar Number Robert Bruce McDuff, MSB #2532

Firm Name: Mississippi Center for Justice

Office Address: P.O. Box 1023
City: Jackson State: mS Zip: 39205
Telephone: 60] -969-0802 Fax: 601-969-0804

Email address: rbm@medufflaw.com
Case 3:19-cv-00383-DPJ-FKB Document 3 Filed 05/30/19 Page 6 of 6
For 6 (ND/SD Miss. Dec. 2016)

(K) The undersigned resident attorney certifies that he/she agrees to the association with
Applicant in this matter and to the appearance as attorney of record with Applicant.

: Resident Attorney

I certify that the information provided in this Application is true and correct.

5/4

Date

  

plicant’s Handwritten Signature

   

Unless exempted by Local Rule 83.1(d)(5), the application fee established by this
Court must be enclosed with this Application.

CERTIFICATE OF SERVICE

The undersigned Resident Attorney certifies that a copy of this Application for Admission
Pro Hac Vice has been mailed or otherwise served on this date on all parties who have appeared in

this case. \

This the 30th _ day of __May , 2019,

 

b_w—

Resident Attorney
